Name: 84/356/EEC: Commission Decision of 28 June 1984 amending Decision 83/218/EEC as regards the list of establishments in Romania approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  Europe;  health
 Date Published: 1984-07-13

 Avis juridique important|31984D035684/356/EEC: Commission Decision of 28 June 1984 amending Decision 83/218/EEC as regards the list of establishments in Romania approved for the purpose of importing fresh meat into the Community Official Journal L 186 , 13/07/1984 P. 0055 - 0056*****COMMISSION DECISION of 28 June 1984 amending Decision 83/218/EEC as regards the list of establishments in Romania approved for the purpose of importing fresh meat into the Community (84/356/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Articles 4 (1) and 18 (1) (a) and (b) thereof, Whereas a list of establishments in Romania, approved for the purposes of the importation of fresh meat into the Community, was drawn up initially by Commission Decision 83/218/EEC (3), as amended by Decision 83/616/EEC (4); Whereas a routine inspection under Article 5 of Directive 72/462/EEC and Article 3 (1) of Commission Decision 83/196/EEC of 8 April 1983 concerning on-the-spot inspections to be carried out in respect of the importation of bovine animals and swine and fresh meat from non-member countries (5) has revealed that the level of hygiene of certain establishments has altered since the last inspection; Whereas the list of establishments should, therefore, be amended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 83/218/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision shall apply with effect from 1 July 1984. Article 2 This Decision is addressed to the Member States. Done at Brussels, 28 June 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. (3) OJ No L 121, 7. 5. 1983, p. 23. (4) OJ No L 350, 13. 12. 1983, p. 19. (5) OJ No L 108, 26. 4. 1983, p. 18. ANNEX LIST OF ESTABLISHMENTS 1.2.3 // // // // Approval No // Establishment // Address // // // // // // I. BOVINE MEAT A. Slaughterhouses and cutting plants 1.2.3 // // // // 11 // Industria Carnii Turnu Severin // Turnu Severin // 61 // Industria Carnii Buzau // Buzau // // // B. Slaughterhouse 1.2.3 // // // // 37 // Industria Carnii Galati // Galati // // // C. Cutting plants 1.2.3 // // // // 30 // Antrepozitul Frigorifio NR 30 Timisoara // Timisoara // 42 // Fabrica de Conserve de Carne, Semiconserve, Frigorifer Suceava // Suceava // 83 // Antrepozitul Frigorifio - Piatra Neamt // Piatra Neamt // // // II. PIGMEAT A. Slaughterhouses and cutting plants 1.2.3 // // // // 2 // Industria Carnii Bacau // Bacau // 8 // Abatorul Tomesti Iasi // Iasi // 11 // Industria Carnii Turnu Severin // Turnu Severin // 60 // Intreprinderea de Industrializarea Carnii Alexandria // Alexandria // 61 // Industria Carnii Buzau // Buzau // // // B. Slaughterhouses 1.2.3 // // // // 10 // Industria Carnii Tirgu-Mures // Tirgu-Mures // 37 // Industria Carnii Galati // Galati // // // C. Cutting plants 1.2.3 // // // // 30 // Antrepozitul Frigorifio NR 30 Timisoara // Timisoara // 42 // Fabrica de Conserve de Carne, Semiconserve, Frigorifer Suceava // Suceava // 83 // Antrepozitul Frigorifio - Piatra Neamt // Piatra Neamt // // //